Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports FY 2008 and Q4 Earnings << Gross Profit of $27.4 Million Up 91% Over 2007 JAG - TSX/NYSE Arca >> CONCORD, NH, March 23 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) reports its financial and operational results for the period ended December 31, 2008. All figures are in U.S. dollars unless otherwise indicated. Fiscal year ("FY") information is based on the year ending December 31, 2008. << FY 2008 Highlights - FY 2008 net loss of $4.3 million or $0.07 per basic and fully diluted share compared to a net loss of $27.7 million or $0.52 per basic and fully diluted share in FY 2007. - FY 2008 net income was impacted by net realized and unrealized charges for foreign exchange derivatives of $2.6 million, stock- based compensation charges of an additional $1.3 million and a pause in the development of the Caete Project because of the retraction of anticipated credit due to global credit market conditions. - FY 2008 revenue totaled $93.7 million, up 96% over prior year. - FY 2008 gold sales totaled 108,944 ounces at an average price of $860 compared to FY 2007 gold sales of 67,350 ounces at an average price of $710. - FY 2008 gold production of 115,348 ounces of gold at an average cash operating cost of $429 per ounce compared to gold production of 70,113 ounces at an average cash operating cost of $346 per ounce compared to FY 2007. - Cash operating costs in 2008 increased primarily due to the initial costs associated with the commissioning of the Paciencia operation and less favorable exchange rates, with the Brazilian real ("R$") reaching a record high against the U.S. dollar of R$1.56 per US$1.00 during the commissioning phase. The average exchange rate for the year ended December 31, 2008 was R$1.84 per US$1.00 compared to R$1.95 per US$1.00 for the year ended December 31, 2007. - FY 2008 gross profit totaled $27.4 million compared to $14.3 million in FY 2007, an increase of 91%. - Adjusted cash flows from operating activities totaled $11.6 million in FY 2008 compared to $4.1 million in FY 2007. - Invested $97.1 million in growth projects in FY 2008, a 36% increase from FY 2007. - Bettered the Company's safety benchmark by 37%. - Retained and continued training programs for key personnel. - Increased proven and probable reserves 97% to 2.0 million ounces. - Exploration: drilled 68,270 meters, an increase of 76% from 2007. - Underground development: 12.7 kilometers added during 2008, over 30 kilometers in-place to achieve 2009 production targets. Commenting on the 2008 results, Daniel R. Titcomb, Jaguar's President and
